Title: To John Adams from William Tudor, Jr., 18 May 1817
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston May 18th 1817
				
				I was going to trouble you with a letter on the subject of a continuation of the remarks on the Jesuits, which it would I presume be desireable for the Editor to receive by the first of next month, as the number for July will then go to press, when my Father gave me your letter of the 15th inst. to read. The pamphlet you mention of Hutchinson’s I have never seen. I am going to prepare an article in continuation on the subject of “American Books”, would you be willing to make yourself some comments on this pamphlet, and have it go as part of the article—In this case it would be necessary to what the painters call the keeping of the communication, that you should endeavour to reduce yourself in some degree to the level of my style, so that the superiority of your portion should not be so immediately obvious, as to form an accusation against me—I have recently delivered a discourse before the Humane Society, which is now publishing, with some notes in which I have ventured to attack the lamentable misdirection of many of our charities as they are called, though in reality they are any thing else but charity—I shall have the honor of sending you a copy, and if I should be subject to some pious illwill, on this account, it would be a consolation to know that you thought me right; as your mind is not confined to the present, but embraces the future as well as the past, its opinions are of vastly greatly value, than those of fanatics however pure their motives, who are wholly intent on temporary objects.I have given up the North America Review, which is however continued, and I think improved. I shall contribute to it so long as it avoids lending itself to either religious or political faction—I conducted it two years gratis, which was my share of gratuitous labour. Most of the publishers of books in the United States are the enemies of American literature; if they encouraged that, they would be obliged to share the profits with the American author. The English books they get for nothing, and therefore publish any trash they can lay their hands on, if it only bears the name of some favorite author. The taste of the public, or rather its prejudices support this system, though I think there are symptoms of their being gradually weaned from this folly—With the highest respect, I remain Sir, / Your Mo hble sevt
				
					W. Tudor Jr.
				
				
			